NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE



                            IN RE BRANDON M.
                    __________________________________


                              No. 1 CA-JV 18-0206
                                FILED 2-12-2019



           Appeal from the Superior Court in Yavapai County
                        No. P1300JV201400254
                The Honorable Anna C. Young, Judge

                                  AFFIRMED


                                   COUNSEL

Robert D. Rosanelli Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Yavapai County Attorney’s Office, Prescott
By Danalyn Savage
Counsel for Appellee
                           IN RE BRANDON M.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Paul J. McMurdie joined.


W E I N Z W E I G, Judge:

¶1            Juvenile Brandon M. appeals from an order imposing
restitution. Brandon’s counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
certifying that, after a diligent search of the record, he found no arguable
question of law that was not frivolous. Counsel asks this court to search the
record for reversible error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App.
1999). After reviewing the record, we affirm the restitution order.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In July 2015, Brandon pled delinquent to an amended charge
of Criminal Damage – Accomplice, a class 6 felony. Brandon and two co-
defendants admitted causing extensive damage to several pieces of
construction equipment at a local job site, including an excavator and two
backhoes. Brandon’s father was advised of the requirements to pay all
assessed fees and signed a document entitled “court-ordered parental
responsibilities.” At his disposition hearing, Brandon was placed on one
year of standard probation with restitution owed to the company that
owned the equipment in an amount “to be determined.” Father was also
found responsible for payment of restitution in an amount “to be
determined.”

¶3            That November, the court held a restitution hearing. Brandon
and Father appeared telephonically. Prior to testimony, the parties
stipulated to restitution for unpaid insurance balances incurred for
equipment repairs and other uncontested costs. The co-owners of the
company were present and testified to loss of income. They explained how
the company rented out large equipment for major construction projects.
As a result of the damage, the company was forced to pull the equipment
from an active job site. Brandon declined to offer any evidence or witnesses.
After considering the extensive damage, the court ordered restitution for
the company totaling $90,650.86, which it later modified to $84,865.30. The
court then allocated the amount evenly among Brandon and his co-


                                      2
                           IN RE BRANDON M.
                           Decision of the Court

defendants, finding it “reasonable to hold each of the three juveniles and
their custodial parents responsible for one-third” of the restitution amount.
In the end, Brandon was ordered to pay partial restitution in the amount of
$28,288.43 for which Father was “jointly and severally responsible.”

¶4            Brandon timely appealed. We have jurisdiction pursuant to
Ariz. Const. art. 6, § 9, and A.R.S. §§ 8-235(A), 12-120.21(A)(1).

                               DISCUSSION

¶5            The court will order restitution in the amount necessary to
make a victim whole. See In re William L., 211 Ariz. 236, 239, ¶ 12 (App.
2005). This includes the full amount of economic loss, meaning “any loss
incurred by a person as a result of the commission of an offense.” A.R.S. §§
13-105(16), -603(C).

¶6            We review a restitution order for an abuse of discretion. In re
Erika V., 194 Ariz. 399, 400, ¶ 2 (App. 2005). We will affirm the order if it
bears a reasonable relationship to the victim’s loss, In re Ryan A., 202 Ariz.
19, 24, ¶ 20 (App. 2002), and is supported by a preponderance of the
evidence, In re Stephanie B., 204 Ariz. 466, 470, ¶ 15 (App. 2003).

¶7            Brandon was adjudicated delinquent, and the record includes
sufficient evidence to support an order of restitution in the amount of
$84,865.30. The company derived income from leasing construction
equipment and thus lost substantial lease income from the date of offense
until the equipment was repaired. The company also needed to replace the
construction equipment at the job site and incurred equipment repair costs.
Brandon and the co-defendants admitted causing the damage resulting in
these losses, which supports the decision to allocate responsibility evenly
among each defendant.

¶8             Brandon was present and represented by counsel at all stages
of the proceedings against him. The record reflects that the court afforded
Brandon all his constitutional and statutory rights, and that the proceedings
were conducted in accordance with the Arizona Rules of Criminal
Procedure. The court conducted appropriate pretrial hearings, and the
evidence presented at the restitution hearing and summarized above was
sufficient to support the court’s restitution order.




                                      3
                          IN RE BRANDON M.
                          Decision of the Court

                              CONCLUSION

¶9            We have read and considered counsel’s brief and searched the
record for fundamental error. We find none and therefore affirm the
restitution order.

¶10          Defense counsel’s obligations pertaining to Brandon’s
representation in this appeal have ended. Counsel need only inform
Brandon of the outcome of this appeal and his future options, unless
counsel finds an issue appropriate for submission to the Arizona Supreme
Court by petition for review. See State v. Shattuck, 140 Ariz. 582, 584-85
(1984).




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                        4